SUMMARY ORDER
Appellant Jeff Smith, proceeding pro se, appeals the district court’s entry of judg*740ment following a jury verdict dismissing his complaint brought under 42 U.S.C. § 1983. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Smith contests the district court’s decision to deny the jury’s request to see his complaint, amended complaint, and certain prison protocols. At trial, Smith’s counsel opposed the jury’s request on the ground that the requested documents were not in evidence. Accordingly, Smith has waived the right to raise this issue on appeal. See Allianz Ins. Co. v. Lerner, 416 F.3d 109, 114 (2d Cir.2005) (“It is a well-established general rule that an appellate court will not consider an issue raised for the first time on appeal.” (quotation marks and alteration omitted)). The district court’s ruling was based on its conclusions that the documents were not in evidence, the initial complaint had no bearing on the issues at trial, and the amended complaint included many claims that had been dismissed. We see no “manifest injustice” in this ruling that would justify an exercise of our discretion to address the new argument on appeal. Id.
To the extent Smith’s brief can be construed as challenging the effectiveness of his counsel, this argument is also without merit. It is. well settled that the Sixth Amendment right to counsel does not apply in civil cases. See United States v. Coven, 662 F.2d 162, 176 (2d Cir.1981).
We have considered Smith’s remaining arguments on appeal and conclude that they are -without merit. Accordingly, the judgment of the district court hereby is AFFIRMED.